Title: To James Madison from S. Smith, 3 September 1816
From: Smith, S.
To: Madison, James



Sir,
Baltimore 3 September 1816

Permit me to address you in behalf of my friend Mr. Beasly.  He is Solicitous to receive the appointment of Consul for the port of Bordeaux.  I know no Man who I Should think more capable or more worthy of that office, and I beg leave to assure you that his appointment would gratify the Merchants of this City to whom he is known.  I have had an Opportunity to enquire particularly into Mr. Beasly’s Character and I have found it Such as would induce me to place my property in his hands and to rely with the utmost confidence in his integrity.  I have the honor to be Your most Obedient Servant

S. Smith

